The following opinion was filed December 7, 1926:
Stevens, J.
While the facts in this case are not identical with those presented in the case of New York Life Insurance Co. v. State, ante, p. 404, 211 N. W. 288, the case presents identically the same questions of law that were held to be controlling in that case.
By the Court. — The motion of the plaintiff for judgment is denied without costs. The plaintiff to pay the fees of the clerk of this court.
Eschweiler, J., dissents in part.
A motion for a rehearing was denied, with $25 costs, ■ on March 9, 1927. ■ ■